Exhibit 10.19
Execution Version
REGISTRATION RIGHTS AGREEMENT
dated as of
April 9, 2010
by and among
TTM TECHNOLOGIES, INC.,
SU SIH (BVI) LIMITED,
and
TANG HSIANG CHIEN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I DEFINITIONS     2  
 
               
 
  1.1   Definitions     2  
 
  1.2   Table of Definitions     4  
 
                ARTICLE II REGISTRATION RIGHTS     5  
 
               
 
  2.1   Demand Registration Rights     5  
 
  2.2   Piggy-Back Registration     7  
 
  2.3   Blackout Periods     8  
 
  2.4   Registration Procedures     8  
 
  2.5   Expenses     11  
 
  2.6   Holdback Agreement     11  
 
                ARTICLE III INDEMNIFICATION     12  
 
               
 
  3.1   Indemnification by the Company     12  
 
  3.2   Indemnification by the Holders     13  
 
  3.3   Notices of Claims, Etc     13  
 
  3.4   Contribution     14  
 
  3.5   Limitation of Holder Liability     14  
 
  3.6   Other Indemnification     14  
 
  3.7   Non-Exclusivity     15  
 
                ARTICLE IV RULE 144     15  
 
               
 
  4.1   Rule 144     15  
 
                ARTICLE V SELECTION OF UNDERWRITERS AND COUNSEL     15  
 
               
 
  5.1   Selection of Managing Underwriters     15  
 
  5.2   Selection of Counsel     15  
 
                ARTICLE VI MISCELLANEOUS     16  
 
               
 
  6.1   Termination     16  
 
  6.2   Amendments; Waivers     16  
 
  6.3   Successors and Assigns     16  
 
  6.4   Notices     16  
 
  6.5   Headings     18  
 
  6.6   Severability     18  
 
  6.7   Counterparts     18  
 
  6.8   Entire Agreement     18  
 
  6.9   Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury     18  
 
  6.10   Specific Performance; Injunctive Relief     19  
 
  6.11   Interpretation     20  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT, dated as of April 9, 2010 (this
“Agreement”), is by and among TTM Technologies, Inc., a Delaware corporation
(together with any successor entity thereto, the “Company”), Su Sih
(BVI) Limited, a corporation organized in the British Virgin Islands (“SSL”),
and Tang Hsiang Chien, an individual residing at Flat 6B, 20 Fa Po Street, Yau
Yat Chuen, Kowloon, Hong Kong (“Mr. Tang”). The Company, SSL and Mr. Tang are
sometimes referred to herein as a “Party” and collectively as the “Parties.”
RECITALS
     WHEREAS, pursuant to the transactions contemplated by that certain Stock
Purchase Agreement, dated November 16, 2009 (as amended and supplemented from
time to time, the “Transaction Agreement”), between the Company, Meadville
Holdings Limited (the “Seller Parent”), MTG Investment (BVI) Limited (the
“Seller”), and the other parties named therein, and pursuant to certain
agreements and arrangements ancillary thereto, the Company will issue to Seller
Parent, as designee of Seller, 36,334,000 shares of Common Stock (as defined
below) on the closing date of the transaction contemplated therein (the “Closing
Date”);
     WHEREAS, Seller Parent is expected to distribute by way of dividend, within
25 days of the Closing Date, 26,233,000 shares of such Common Stock (the
“Acquired Shares”) to Mr. Tang (in his personal capacity and in his capacity as
trustee of the The Mein et Moi Trust), TMIL, and SSL, with Mr. Tang (in his
personal capacity and in his capacity as trustee of the The Mein et Moi Trust)
and TMIL directing the Common Stock entitled to be received by Mr. Tang and TMIL
to be registered in the name of SSL (the date of such distribution, the
“Effective Date”); and
     WHEREAS, it is a condition precedent to the closing of the transactions
contemplated by the Transaction Agreement that the parties hereto execute and
deliver this Registration Rights Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company desires to provide to each Holder (as defined
below) upon receipt of Acquired Shares, the rights to register the Registrable
Securities (as defined below) held by them under the Securities Act (as defined
below) on the terms and subject to the conditions set forth herein.
ARTICLE I
DEFINITIONS
     1.1 Definitions. As used in this Agreement, the following capitalized terms
shall have the following respective meanings:
     “Action” means any action, suit, arbitration, inquiry, proceeding, or
investigation by or before any governmental entity.
     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person, and, with
respect to a natural Person, shall also include the spouse and minor children of
such natural Person who share a household with such natural Person, together
with any other Person controlled by them and any revocable trust settled by them
or any trust of which such Person is a trustee.

2



--------------------------------------------------------------------------------



 



     “Authority” means any domestic (including federal, state, or local) or
foreign court, arbitrator, administrative, regulatory, or other governmental
department, agency, official, commission, tribunal, authority, or
instrumentality, non-government authority, or Self-Regulatory Organization.
     “Common Stock” means the common stock of the Company, US$0.001 par value
per share.
     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder.
     “FINRA” means the Financial Industry Regulatory Authority.
     “Holder” means Mr. Tang and any Affiliate of Mr. Tang who is permitted to
hold Registrable Securities from time to time in accordance with the terms of
this Agreement and the Shareholders’ Agreement, and, in each case, who continues
to be entitled to the rights of a Holder hereunder, which shall include, on the
Closing Date until immediately prior to the Effective Date, Seller and Seller
Parent, and from the Effective Date, SSL.
     “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.
     “Registrable Securities” means all and any Common Stock held from time to
time by a Holder, (including the Acquired Shares, any other Common Stock the
Holder may acquire, and any securities issuable or issued or distributed in
respect of any such Acquired Shares or Common Stock by way of a stock dividend
or stock split or in connection with a combination of shares, recapitalization,
reorganization, merger, amalgamation, consolidation or otherwise). For purposes
of this Agreement, Registrable Securities shall cease to be Registrable
Securities when (i) a Registration Statement covering such Registrable
Securities has been declared effective under the Securities Act by the SEC and
such Registrable Securities have been disposed of pursuant to such effective
Registration Statement, (ii) the entire amount of the Registrable Securities
proposed to be sold by a Holder in a single sale, in the opinion of counsel
satisfactory to the Company and such Holder, each in their reasonable judgment,
may be distributed to the public in the United States pursuant to Rule 144 (or
any successor provision then in effect) under the Securities Act in any
three-month period, (iii) any such Registrable Securities have been sold in a
sale made pursuant to Rule 144 (or any successor provision then in effect) under
the Securities Act, (iv) the Holder of the Registrable Securities is a
non-affiliate of the Company and the Registrable Securities are saleable without
any requirement to comply with any conditions in Rule 144, or (v) such
Registrable Securities cease to be outstanding.
     “Registration Expenses” means all expenses in connection with or incident
to the registration of Registrable Securities hereunder, including (a) all SEC
and any FINRA registration and filing fees and expenses, (b) all fees and
expenses in connection with the registration or qualification of Registrable
Securities for offering and sale under the securities or “blue sky” laws of any
state or other jurisdiction of the United States of America and, in the case of
an underwritten offering, determination of their eligibility for investment
under the laws of such jurisdictions as the managing underwriter or underwriters
may reasonably designate, including reasonable fees and disbursements, if any,
of counsel for the underwriters in connection with such registrations or
qualifications and determination, (c) all expenses relating to the preparation,
printing, distribution and reproduction of any Registration Statement required
to be filed hereunder, each prospectus included therein or prepared for
distribution pursuant hereto, each amendment or supplement to the foregoing, the
expenses of preparing Registrable Securities in a form for delivery for purchase
pursuant to such registration or qualification and the expense of printing or
producing any

3



--------------------------------------------------------------------------------



 



underwriting agreement(s) and agreement(s) among underwriters and any “blue sky”
or legal investment memoranda, any selling agreements and all other documents
approved for use in writing by the Company to be used in connection with the
offering, sale or delivery of Registrable Securities, (d) messenger, telephone
and delivery expenses of the Company and out-of-pocket travel expenses incurred
by or for the Company’s personnel for travel undertaken for any “road show” made
in connection with the offering of securities registered thereby, (e) fees and
expenses of any transfer agent and registrar with respect to the delivery of any
Registrable Securities and any escrow agent or custodian involved in the
offering, (f) fees, disbursements and expenses of counsel of the Company and
independent certified public accountants of the Company incurred in connection
with the registration, qualification and offering of the Registrable Securities
(including the expenses of any opinions or “comfort” letters required by or
incident to such performance and compliance), (g) fees, expenses and
disbursements of counsel and any other persons retained by the Company,
including special experts retained by the Company in connection with such
registration, (h) Securities Act liability insurance, if the Company desires
such insurance, (i) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent or trustee appointed in connection with
such offering, and (j) the fees and expenses incurred by the Company and its
advisers in connection with the quotation or listing of Registrable Securities
on any securities exchange or automated securities quotation system.
Notwithstanding the foregoing, any (x) fees and expenses of any legal counsel or
other advisors to a Holder and any other out-of-pocket expenses of a Holder,
(y) brokerage commissions attributable to the sale of any of the Registrable
Securities, and (z) commissions, fees, discounts, transfer taxes or stamp duties
and expenses of any underwriter or placement agent applicable to Registrable
Securities offered for a Holder’s account in accordance with this Agreement
shall not be “Registration Expenses.”
     “Registration Statement” means a Demand Registration Statement or a
Piggy-Back Registration Statement, as the case may be.
     “Representatives” means with respect to any Party, the directors, officers,
employees, agents, attorneys, accountants, consultants, financial, and other
advisors of such Party.
     “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.
     “Securities Act” means the United States Securities Act of 1933, as
amended, and all rules and regulations promulgated thereunder.
     “Self-Regulatory Organization” means FINRA, any United States or non-United
States securities exchange, commodities exchange, registered securities
association, the Municipal Securities Rulemaking Board, National Futures
Association, and any other board or body, whether United States or non-United
States, that regulates brokers, dealers, commodity pool operators, commodity
trading advisors, or future commission merchants.
     “Shareholders’ Agreement” means the shareholders’ agreement, dated on or
about the date hereof, entered into by and among the Company, SSL, Mr. Tang, and
the other parties thereto.
     1.2 Table of Definitions. The following terms have the meanings set forth
in the Sections set forth below:

          Term   Section
Acquired Shares
  Recitals
Agreement
  Preamble
Blackout Period
  2.3

4



--------------------------------------------------------------------------------



 



          Term   Section
Closing Date
  Recitals
Company
  Preamble
Company Indemnified Parties
  3.2
Company Indemnified Party
  3.2
Demand Registration
  2.1(a)
Demand Registration Statement
  2.1(a)
Effective Date
  Recitals
Exercising Holder
  2.1(a)
Holdback Period
  2.6(a)
Indemnified Parties
  3.2
Indemnified Party
  3.2
Initial Registration Period
  2.1(c)
Maximum Offering Size
  2.1(b)
Non-Exercising Holder
  2.1(b)
Participating Piggy-Back Holders
  2.2(b)
Parties
  Preamble
Party
  Preamble
Piggy-Back Registration
  2.2(a)
Piggy-Back Registration Statement
  2.2(a)
Seller
  Recitals
Seller Indemnified Parties
  3.1
Seller Indemnified Party
  3.1
Seller Parent
  Recitals
SSL
  Preamble
Mr. Tang
  Preamble
Transaction Agreement
  Recitals

ARTICLE II
REGISTRATION RIGHTS
     2.1 Demand Registration Rights.
          (a) Following the date that is eighteen (18) months after the date
hereof and upon receipt of a written request from a Holder (such Holder,
together with its Affiliates, the “Exercising Holder”) requesting that the
Company effect a registration (a “Demand Registration”) under the Securities Act
covering the registration of some or all of the Registrable Securities, and
which notice shall specify the number of Registrable Securities for which
registration is requested and the intended method or methods of distribution
thereof, the Company shall use reasonable efforts to, as soon as reasonably
practicable, after receipt of such written request, file with the SEC and use
reasonable efforts to cause to be declared effective, a registration statement
(a “Demand Registration Statement”) relating to all of the Registrable
Securities that the Company has been so requested to register for sale, to the
extent required to permit the disposition (in accordance with the intended
method or methods of distribution thereof) of the Registrable Securities so
registered.
          (b) If the Demand Registration relates to an underwritten public
offering and the managing underwriter of such proposed public offering advises
the Company and the Exercising Holder that, in its reasonable opinion, the
number of Registrable Securities requested to be included in the Demand
Registration (including securities to be sold by the Company or any other
security holder,

5



--------------------------------------------------------------------------------



 



including any Holders other than the Exercising Holder (such Holders, the
“Non-Exercising Holders”) exceeds the largest number of securities which
reasonably can be sold in such offering without having a material adverse effect
on such offering, including the price at which such securities can be sold (the
“Maximum Offering Size”), then the Company shall include in such Demand
Registration, up to the Maximum Offering Size, first, the Registrable Securities
the Exercising Holder proposes to register, second, the Registrable Securities
any Non-Exercising Holder proposes to register, and third, any securities the
Company proposes to register and any securities with respect to which any other
security holder has requested registration. The Company shall not hereafter
enter into any agreement which is inconsistent with the rights of priority
provided in this Section 2.1(b).
          (c) The Holders shall be entitled to an aggregate of (i) not more than
three (3) registrations of Registrable Securities pursuant to this Section 2.1
during the period beginning on the Closing Date and ending on the five year
anniversary of the Closing Date (the “Initial Registration Period”), and
(ii) following the Initial Registration Period, the number of registrations of
Registrable Securities pursuant to this Section 2.1 equal to the difference
between (x) four (4) and (y) the number of registrations of Registrable
Securities pursuant to this Section 2.1 effected during the Initial Registration
Period; provided, that a registration requested pursuant to this Section 2.1
shall not be deemed to have been effected for purposes of this Section 2.1(c)
unless (A) it has been declared effective by the SEC, (B) it has remained
effective for the period set forth in Section 2.4(a) and (C) the offering of
Registrable Securities pursuant to such registration is not subject to any stop
order, injunction or other order or requirement of the SEC; provided, however,
that in the event the Exercising Holder revokes a Demand Registration request
(which revocation may only be made prior to the Company requesting acceleration
of effectiveness of the registration statement) then such Demand Registration
shall count as having been effected unless the Exercising Holder pays all
Registration Expenses in connection with such revoked Demand Registration within
seven (7) days of written request therefor by the Company.
          (d) Notwithstanding anything to the contrary contained herein, the
Company shall not be required to prepare and file (i) more than one (1) Demand
Registration Statement in any twelve-month period, or (ii) any Demand
Registration Statement within one hundred and eighty (180) days following the
date of effectiveness of any other Registration Statement.
          (e) A Demand Registration requested pursuant to this Section 2.1 shall
not be deemed to have been effected unless the Demand Registration Statement
relating thereto (i) has become effective under the Securities Act and the
Registrable Securities of the Holder included in such Demand Registration
Statement have actually been sold thereunder and (ii) has remained effective for
a period of at least that specified in Section 2.4(a); provided, however, that
if after any Demand Registration Statement requested pursuant to this
Section 2.1 becomes effective, such Demand Registration Statement is interfered
with by any stop order, injunction or other order or requirement of the SEC or
other governmental agency or court solely due to the actions or omissions to act
of the Company, such Demand Registration Statement shall be at the sole expense
of the Company and shall not be included as one of the Demand Registrations
which may be requested pursuant to this Section 2.
     2.2 Piggy-Back Registration.
          (a) If the Company proposes to file on its behalf and/or on behalf of
any holder of its securities (other than a holder of Registrable Securities) a
registration statement under the Securities Act on any form (other than a
registration statement on Form S-4, F-4 or S-8 (or any successor form) for
securities to be offered in a transaction of the type referred to in Rule 145
under the Securities Act or to employees of the Company pursuant to any employee
benefit plan, respectively) for the registration of Common Stock (a “Piggy-Back
Registration”), it shall give written notice to all Holders at least thirty
(30) days before the initial filing with the SEC of such registration statement
(a “Piggy-Back Registration

6



--------------------------------------------------------------------------------



 



Statement”), which notice shall set forth the number of Common Stock that the
Company and other holders of Common Stock, if any, then contemplate including in
such registration and the intended method of disposition of such Common Stock.
          (b) If any Holder desires to have Registrable Securities registered
under this Section 2.2 (the “Participating Piggy-Back Holders”), it shall advise
the Company in writing within five (5) days after the date of receipt of such
notice from the Company of its desire to have Registrable Securities registered
under this Section 2.2, and shall set forth the number of Registrable Securities
for which registration is requested. The Company shall thereupon use reasonable
efforts to include, or in the case of a proposed underwritten public offering,
use reasonable efforts to cause the managing underwriter or underwriters to
permit such Holder to include, in such filing the number of Registrable
Securities for which registration is so requested, subject to paragraph
(c) below, and shall use reasonable efforts to effect registration of such
Registrable Securities under the Securities Act.
          (c) If the Piggy-Back Registration relates to an underwritten public
offering and the managing underwriter of such proposed public offering advises
the Company and the Holders that, in its reasonable opinion, the number of
Registrable Securities requested to be included in the Piggy-Back Registration
together with the securities being registered by the Company or any other
security holder exceeds the Maximum Offering Size, then:
               (i) in the event the Company initiated the Piggy-Back
Registration, the Company shall include in such Piggy-Back Registration first,
the securities the Company proposes to register, second, the securities of the
Participating Piggy-Back Holders, and third, the securities of all other selling
security holders, to be included in such Piggy-Back Registration in an amount
that together with the securities the Company proposes to register, shall not
exceed the Maximum Offering Size and shall be allocated among such selling
security holders on a pro rata basis (based on the number of Common Stock held
by each such selling security holder); and
               (ii) in the event any holder of securities of the Company
initiated the Piggy-Back Registration, the Company shall include in such
Piggy-Back Registration first, the securities such initiating security holder
proposes to register, second, the securities of any other selling security
holders (including the Participating Piggy-Back Holders), in an amount that
together with the securities the initiating security holder proposes to
register, shall not exceed the Maximum Offering Size, such amount to be
allocated among such other selling security holders on a pro rata basis (based
on the number of Common Stock held by each such selling security holder) and
third, any securities the Company proposes to register, in an amount that
together with the securities the initiating security holder and the other
selling security holders propose to register, shall not exceed the Maximum
Offering Size.
          (d) The Company shall not hereafter enter into any agreement that is
inconsistent with the rights of priority provided in Section 2.2(c).
     2.3 Blackout Periods. The Company shall have the right to delay the filing
or effectiveness of a Registration Statement required pursuant to Section 2.1 or
2.2 hereof during no more than two (2) periods aggregating to not more than one
hundred and twenty (120) days in any twelve-month period (each, a “Blackout
Period”), in the event that (i) the Company would, in the good faith judgment of
the Company’s board of directors, be required to disclose in the prospectus
information not otherwise then required by law to be publicly disclosed and
(ii) in the good faith judgment of the Company’s board of directors, there is a
reasonable likelihood that such disclosure, or any other action to be taken in
connection with the prospectus, would materially and adversely affect or
interfere with any significant financing, acquisition, merger, disposition of
assets, corporate reorganization or other material transaction or negotiations
involving the Company; provided, however, that (A) a Holder shall be entitled,
at any

7



--------------------------------------------------------------------------------



 



time after receiving notice of such delay and before such Demand Registration
Statement becomes effective, to withdraw such request and, if such request is
withdrawn, such Demand Registration shall not count as one of the permitted
Demand Registrations and (B) the Company shall delay during such Blackout Period
the filing or effectiveness of any Registration Statement required pursuant to
the registration rights of other holders of any securities of the Company. The
Company shall promptly give the Holders written notice of such determination
containing, to the extent permitted by law, a general statement of the reasons
for such postponement and an approximation of the anticipated delay. After the
expiration of any Blackout Period (including upon public disclosure of the
information that was the reason for such Blackout Period) and without any
further request from any Holder, the Company shall (subject to there being no
other Blackout period) promptly notify the Holders and shall use reasonable
efforts to prepare and file with the SEC the requisite Registration Statement or
such amendments or supplements to such Registration Statement or prospectus used
in connection therewith as may be necessary to cause such Registration Statement
to become effective as promptly as practicable thereafter.
     2.4 Registration Procedures. If the Company is required by the provisions
of Section 2.1 or 2.2 to use reasonable efforts to effect the registration of
any of its securities under the Securities Act, the Company shall, as soon as
reasonably practicable, after receipt of a written request for a Demand
Registration:
          (a) prepare and file with the SEC a Registration Statement with
respect to such securities and use reasonable efforts to cause such Registration
Statement to become effective as promptly as practicable and to remain effective
for a period of time required for the disposition of such Registrable Securities
by the Holders thereof but not to exceed ninety (90) days excluding any days
that fall during a permitted Blackout Period under Section 2.3; provided,
however, that before filing such Registration Statement or any amendments or
supplements thereto, the Company shall, if requested, furnish to counsel
selected by the Holders copies of all documents proposed to be filed, which
documents shall be subject to the review of such counsel, and shall in good
faith consider incorporating in each such document such changes as such counsel
to the Holders reasonably and in a timely manner may suggest; provided, however,
that the Company shall not have any obligation to so modify any information.
          (b) prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all securities covered by such Registration Statement until the
earlier of such time as all of such securities have been disposed of in a public
offering or the expiration of ninety (90) days (excluding any days that fall
during a permitted Blackout Period under Section 2.3);
          (c) furnish to such selling security holders such number of conformed
copies of the applicable Registration Statement and each such amendment and
supplement thereto (including in each case all exhibits), such number of copies
of the prospectus contained in such Registration Statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such selling security holders may reasonably request;
          (d) use reasonable efforts to register or qualify the Registrable
Securities or other securities covered by such Registration Statement under such
other securities or blue sky laws of such jurisdictions within the United States
and its territories and possessions as each Holder of such Registrable
Securities shall reasonably request, to keep such registration or qualification
in effect for so long as such Registration Statement remains in effect or until
all of the Registrable Securities are sold, whichever is shorter, and to take
any other action which may be reasonably necessary or advisable to enable the
Holder to consummate the disposition in such jurisdictions of the securities
owned by such

8



--------------------------------------------------------------------------------



 



Holder (provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business as a foreign
corporation, subject itself to taxation in or to file a general consent to
service of process in any jurisdiction where it would not, but for the
requirements of this paragraph (d), be obligated to do so) and do such other
reasonable acts and things as may be required of it to enable such Holder to
consummate the disposition in such jurisdiction of the securities covered by
such Registration Statement;
          (e) use reasonable efforts to furnish, at the request of any Holder
requesting registration of Registrable Securities pursuant to Section 2.1 or
2.2, if the method of distribution is by means of an underwriting, on the date
that the shares of Registrable Securities are delivered to the underwriters for
sale pursuant to such registration, or if such Registrable Securities are not
being sold through underwriters, on the date that the registration statement
with respect to such shares of Registrable Securities becomes effective, (1) a
signed opinion (including disclosure statement), dated such date, of the
independent legal counsel representing the Company for the purpose of such
registration, addressed to the underwriters, if any, and if such Registrable
Securities are not being sold through underwriters, then to the Holders making
such request, and (2) letters dated such date and the date the offering is
priced from the independent certified public accountants of the Company,
addressed to the underwriters, if any, and if such Registrable Securities are
not being sold through underwriters, then to the Holders making such request, in
each case, in customary form and covering such matters of the kind customarily
covered by opinions or comfort letters, as the case may be, in such a
transaction;
          (f) enter into customary agreements (including if the method of
distribution is by means of an underwriting, an underwriting agreement
containing representations, warranties and indemnities in customary form) and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities;
          (g) otherwise use reasonable efforts to comply with all applicable
rules and regulations promulgated by the SEC;
          (h) use reasonable efforts to cause all such Registrable Securities to
be listed on each securities exchange or quotation system on which the Common
Stock are listed or traded;
          (i) give written notice to the Holders:
               (i) when such Registration Statement, the prospectus or any
amendment or supplement thereto has been filed with the SEC and when such
Registration Statement or any post-effective amendment thereto has become
effective;
               (ii) of any request by the SEC for amendments or supplements to
such Registration Statement or the prospectus included therein or for additional
information;
               (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose;
               (iv) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and
               (v) of the happening of any event that requires the Company to
make changes in such Registration Statement or such prospectus in order to make
the statements therein, in

9



--------------------------------------------------------------------------------



 



light of the circumstances in which they were made, not misleading (which notice
shall be accompanied by an instruction to suspend the use of such prospectus
until the requisite changes have been made);
          (j) use reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement at the earliest
possible time;
          (k) furnish to each Holder, without charge, at least one copy of such
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits (including those, if any, incorporated by reference);
          (l) upon the occurrence of any event contemplated by Section 2.4(i)(v)
above, promptly prepare a post-effective amendment to such Registration
Statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders, the prospectus shall
not contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. If the Company notifies the Holders
in accordance with Section 2.4(i)(v) above to suspend the use of the prospectus
until the requisite changes to the prospectus have been made, then the Holders
shall suspend use of such prospectus and use reasonable efforts to return to the
Company all copies of such prospectus other than permanent file copies then in
such Holder’s possession, and the period of effectiveness of such Registration
Statement provided for above shall be extended by the number of days from and
including the date of the giving of such notice to the date the Holders shall
have received such amended or supplemented prospectus pursuant to this
Section 2.4(l);
          (m) subject to the execution of confidentiality agreements
satisfactory in form and substance to the Company, pursuant to the reasonable
request of the Holder or underwriters, make reasonably available for inspection
by representatives of the Holders, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by such representative or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries and cause the
officers, directors and employees of the Company and its subsidiaries to supply
all relevant information reasonably requested by such representative or any such
underwriter, attorney, accountant or agent in connection with the registration
provided that any such information inspected or discussions conducted shall be
done in a manner so as not to unreasonably disrupt the operation of the
Company’s business;
          (n) in connection with any underwritten offering to the extent the
underwriters determine that the failure to do so would have a material adverse
effect on such offering, make appropriate officers and senior executives of the
Company reasonably available to the selling security holders for meetings with
prospective purchasers of Registrable Securities and prepare and present to
potential investors customary “road show” material in each case in accordance
with the recommendations of the underwriters and in all respects in a manner
reasonably requested and consistent with other new issuances of securities in an
offering of a similar size to such offering of the Registrable Securities; and
          (o) use reasonable efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or the underwriters, if any.
          It shall be a condition precedent to the obligation of the Company to
take any action pursuant to this Agreement in respect of the Registrable
Securities which are to be registered at the request of any Holder that such
Holder shall furnish to the Company such information regarding the Registrable
Securities held by such Holder and the intended method of distribution thereof
as the

10



--------------------------------------------------------------------------------



 



Company shall reasonably request and as shall be required in connection with the
action taken by the Company.
     2.5 Expenses. Except as otherwise agreed or set forth herein, the Company
shall bear and pay all Registration Expenses, and Holders shall bear and pay all
(x) fees and expenses of any legal counsel or other advisors to such Holder and
any other out-of-pocket expenses of such Holder, (y) brokerage commissions
attributable to the sale of any of the Registrable Securities, and (z)
commissions, fees, discounts, transfer taxes or stamp duties and expenses of any
underwriter or placement agent applicable to Registrable Securities offered for
a Holder’s account in accordance with this Agreement.
     2.6 Holdback Agreement.
          (a) In the case of an underwritten offering of securities by the
Company with respect to which the Company has complied with its obligations
hereunder, each Holder agrees, if and to the extent (i) requested by the
managing underwriter of such underwritten offering and (ii) all of the Company’s
named executive officers and directors execute agreements identical to those
referred to in this Section 2.6, that it shall not during the period beginning
on, and ending ninety (90) days (subject to one extension of no more than
17 days if required by the underwriters in connection with FINRA Rule 2711(f)(4)
or any similar or successor provision) (or such shorter period as may be
permitted by such managing underwriter) after, the effective date of the
registration statement filed in connection with such Registration (the “Holdback
Period”), except for Registrable Securities included in such registration or as
otherwise agreed between such Holder and such managing underwriter, (i) lend,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right, or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock held immediately prior to the effectiveness of the
Registration Statement for such offering, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or other securities, in cash or otherwise; provided, however, that such
restrictions shall not apply to any such sales, purchases, grants, transfers,
dispositions, or arrangements to settle or otherwise close any hedging
instruments that were outstanding prior to the beginning of the Holdback Period
unless the Holder of such Registrable Securities had proposed to sell
Registrable Securities in the offering. No Holder subject to this Section 2.6 or
any of the Company’s executive officers and directors that execute agreements
identical to those referred to in this Section 2.6 shall be released from any
obligation under any agreement, arrangement or understanding entered into
pursuant to or contemplated by this Section 2.6 unless all Holders are also
released from their obligations under Section 2.6. In the event of any such
release the Company shall notify the Holders of any such release within three
(3) business days after such release. If requested by the managing underwriter,
each Holder shall enter into a lock-up agreement with the applicable
underwriters that is consistent with the agreement in this Section 2.6.1
          (b) In order to enforce the foregoing covenant, the Company may impose
stop transfer instructions with respect to the Registrable Securities of each
Holder (and the shares or securities of every other Person subject to the
foregoing restriction) to the extent transfers are so restricted, until the end
of such period.
 

1   The other provisions of this section do not create an affirmative covenant
on the part of the Holders to execute a separate agreement required by the
underwriters, and the underwriters will desire privity of contract as to the
lock-up agreements.

11



--------------------------------------------------------------------------------



 



ARTICLE III
INDEMNIFICATION
     3.1 Indemnification by the Company. The Company will, and it hereby does,
indemnify and hold harmless, to the extent permitted by law, the seller of any
Registrable Securities covered by each registration statement filed by the
Company to which Article II applies, each affiliate of such seller and their
respective trustees, directors, and officers or general and limited partners
(including any director, officer, affiliate, employee, representative, agent,
and controlling Person of any of the foregoing, within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act), each other Person who
participates as an underwriter in the offering or sale of such securities and
each other Person, if any, who controls such seller or any such underwriter
within the meaning of the Securities Act (each, a “Seller Indemnified Party”,
and collectively, the “Seller Indemnified Parties”), against any and all Actions
(whether or not a Seller Indemnified Party is a party thereto), losses, claims,
damages, or liabilities, joint or several, and expenses (including, without
limitation, reasonable attorney’s fees and reasonable expenses of investigation)
to which such Seller Indemnified Party becomes subject under the Securities Act,
common law, or otherwise, insofar as such losses, claims, damages, liabilities,
or expenses (or actions or proceedings in respect thereof, whether or not such
Seller Indemnified Party is a party thereto) arise out of, relate to, or are
based upon (a) any untrue statement or alleged untrue statement of any material
fact contained in any such registration statement, any preliminary, final, or
supplemental prospectus contained therein, or any amendment or supplement
thereto or any issuer free-writing prospectus relating to any sale or
distribution pursuant thereto, or (b) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and the Company will reimburse such
Seller Indemnified Party for any legal or any other expenses reasonably incurred
by such Seller Indemnified Party in connection with investigating or defending
against any such loss, claim, liability, action, or proceeding; provided, that
the Company shall not be liable to any Seller Indemnified Party in any such case
to the extent that any such loss, claim, damage, liability (or action or
proceeding in respect thereof), or expense arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement or amendment or supplement thereto or in any
such preliminary, final, or supplemental prospectus or issuer free-writing
prospectus in reliance upon and in conformity with written information furnished
to the Company through an instrument duly executed by such seller specifically
stating that it is for use in the preparation thereof. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any of the prospective sellers, or any of their
respective affiliates, directors, officers, or controlling Persons and shall
survive the transfer of such securities by such seller.
     3.2 Indemnification by the Holders. The Company may require, as a condition
to including any Registrable Securities in any registration statement to which
Article II applies, that the Company shall have received an undertaking
reasonably satisfactory to it from the prospective seller of such Registrable
Securities or any underwriter to indemnify and hold harmless (in the same manner
and to the same extent as set forth in Section 3.1) the Company, its directors,
officers, affiliates, employees, representatives, agents, and controlling
Persons (each, a “Company Indemnified Party,” and collectively, the “Company
Indemnified Parties,” and together with the Seller Indemnified Parties, the
“Indemnified Parties” and each individually an “Indemnified Party”) with respect
to any untrue statement or alleged untrue statement in or omission or alleged
omission from such registration statement, any preliminary, final or
supplemental prospectus contained therein, or any amendment or supplement, if
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company through an instrument duly executed by such seller or
underwriter respectively, specifically stating that it is for use in the
preparation of such registration statement, preliminary, final, or supplemental
prospectus or amendment or supplement, or a document incorporated by reference
into any of the foregoing; provided, however, that the indemnity agreement
contained in this

12



--------------------------------------------------------------------------------



 



Section 3.2 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of such seller (which consent shall not be unreasonably withheld or
delayed). Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any of the prospective
sellers, or any of their respective affiliates, directors, officers, or
controlling Persons and shall survive the transfer of such securities by such
Holder.
     3.3 Notices of Claims, Etc. Promptly after receipt by an Indemnified Party
hereunder of written notice of the commencement of any Action with respect to
which a claim for indemnification may be sought pursuant to this Article III,
such Indemnified Party will, if a claim in respect thereof is to be made against
an indemnifying party, give prompt written notice to the latter of the
commencement of such Action; provided that the failure of the Indemnified Party
to give prompt notice as provided herein (i) shall not relieve the indemnifying
party of its obligations under this Article III, except to the extent that the
indemnifying party is materially prejudiced by such failure to give prompt
notice, and (ii) shall not, in any event, relieve the indemnifying party from
any obligations which it may otherwise have to any Indemnified Party in addition
to any indemnification obligation provided in Sections 3.1 and 3.2. In case any
such Action is brought against an Indemnified Party, unless in such Indemnified
Party’s reasonable judgment a conflict of interest between such Indemnified
Party and indemnifying parties may exist in respect of such Action, the
indemnifying party will be entitled to participate in and to assume the defense
thereof (at its expense), jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party will consent to entry of any judgment or settle any Action which (i) does
not include, as an unconditional term thereof, the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
of such Action, and (ii) does not involve the imposition of equitable remedies
or of any obligations on such Indemnified Party and does not otherwise adversely
affect such Indemnified Party, other than as a result of the imposition of
financial obligations for such Indemnified Party will be indemnified hereunder.
     3.4 Contribution.
          (a) If the indemnification provided for in this Article III from the
indemnifying party is unavailable to or insufficient to fully hold harmless an
Indemnified Party hereunder in respect of any Action, losses, damages,
liabilities, or expenses referred to herein, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Action, losses,
damages, liabilities, or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and such Indemnified Party
in connection with the actions which resulted in such Action losses, damages,
liabilities, or expenses, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and such
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 3.4 as a result of the Action, losses,
damages, liabilities, and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

13



--------------------------------------------------------------------------------



 



          (b) The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 3.4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 3.4(a) hereof. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
     3.5 Limitation of Holder Liability. Notwithstanding any other provisions of
this Agreement, the aggregate liability of a Holder under this Article III shall
be limited to the aggregate net proceeds received by such seller in connection
with any offering to which such registration under the Securities Act relates.
     3.6 Other Indemnification. Indemnification similar to that specified in the
preceding provisions of this Article III (with appropriate modifications) shall
be given by the Company and each Holder of Registrable Securities with respect
to any required registration or other qualification of securities under any
federal or state law or regulation or governmental authority other than the
Securities Act.
     3.7 Non-Exclusivity. The obligations of the Parties under this Article III
shall be in addition to any liability which any Party may otherwise have to any
other Party.
ARTICLE IV
RULE 144
     4.1 Rule 144. The Company covenants that it will use reasonable efforts to
(a) file the reports required to be filed by it under the Securities Act and the
Exchange Act (or, if the Company is not required to file such reports, it will,
upon the request of any Holder, make publicly available such information), and
it will take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC; and (b) file with or furnish to the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act. Upon the request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.
ARTICLE V
SELECTION OF UNDERWRITERS AND COUNSEL
     5.1 Selection of Managing Underwriters. In the event the Participating
Demand Holders have requested an underwritten offering, the underwriter or
underwriters shall be selected by the Company, subject to consultation with and
the approval of the Holders of a majority of the shares being so registered,
which approval shall not be unreasonably withheld or delayed. In that event,
(i) all of the representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such underwriters shall also
be made to and for the benefit of such Holders of Registrable Securities,
(ii) that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement shall be conditions precedent to
the obligations of such Holders of Registrable Securities, and (iii) that no
Holder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Holder, the Registrable Securities of
such Holder and such Holder’s intended method of distribution and any other
representations customarily required or required by law. Subject to the
foregoing, all Holders proposing to distribute Registrable Securities through
such underwritten

14



--------------------------------------------------------------------------------



 



offering shall enter into an underwriting agreement in customary form with the
underwriter or underwriters.
     5.2 Selection of Counsel. In connection with any registration of
Registrable Securities pursuant to Article II hereof, the Holders of a majority
of the Registrable Securities (on an as converted basis) covered by any such
registration may select one firm (at the Holders’ expense) as counsel to
represent all Holders of Registrable Securities covered by such registration;
provided, however, that in the event that the counsel selected as provided above
is also acting as counsel to the Company in connection with such registration,
the remaining Holders shall be entitled to select one additional firm as counsel
to represent all such remaining Holders at such remaining Holders’ expense.
ARTICLE VI
MISCELLANEOUS
     6.1 Limitation on Conflicting Agreements. From and after the date of this
Agreement, the Company shall not enter into any agreement with any holder or
prospective holder of any securities of the Company which conflicts with, or
constitutes (or upon performance in accordance with its terms would constitute)
a breach of, the Company’s obligations under this Agreement.
     6.2 Termination. This Agreement will terminate upon the earliest to occur
of the date upon which there shall be no Registrable Securities as a result of
the events set forth in subsections (i) through (v) of the definition of
Registrable Securities set forth herein. Upon termination pursuant to this
Section 6.1, the Company will no longer be obligated to provide notice of a
proposed registration.
     6.3 Amendments; Waivers.
          (a) No failure or delay on the part of any Party in exercising any
right, power, or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege.
          (b) Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and signed by all Parties.
     6.4 Successors and Assigns.
          (a) All the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the Parties and the
successors and assigns of each Party, whether so expressed or not. None of the
Parties may assign any of its rights or obligations hereunder, in whole or in
part, by operation of law or otherwise, without the prior written consent of the
other Parties, and any such assignment without such prior written consent shall
be null and void; provided, however, that all or any portion of the rights of
each Holder under this Agreement are transferable to each transferee of such
Holder to whom the transferor transfers Registrable Securities and each
transferee of such Holder agrees to be bound by and to perform all of the terms
and provisions required by this Agreement, provided that such transfer is
effected in accordance with and subject to the terms and conditions of the
Shareholders’ Agreement.
     6.5 Notices. All notices and communications hereunder shall be deemed to
have been duly given and made if in writing and if served by personal delivery
upon the party for whom it is intended, or if delivered by registered or
certified mail, return receipt requested, or if sent by telecopier or email in
each case, to the Person at the address set forth below, or such other address
as may be designated in writing hereafter, in the same manner, by such Person:

15



--------------------------------------------------------------------------------



 



  (a)   if to the Company, to:

TTM Technologies, Inc.
2630 South Harbor Blvd.
Santa Ana, California 92704
Telephone: (714) 327-3048
Facsimile: (714) 432-7234
Email: kalder@ttmtech.com
Attention: Kent Alder
with a copy (which shall not constitute notice) to:
Greenberg Traurig, LLP
2375 East Camelback Road
Suite 700
Phoenix, Arizona 85016
Telephone: (602) 445-8000
Facsimile: (602) 445-8100
E-mail: kaplanm@gtlaw.com
Attention: Michael L. Kaplan, Esq.

  (b)   if to SSL or Mr. Tang, to:

Flat 6B, 20 Fa Po Street,
Yau Yat Chuen, Kowloon,
Hong Kong
Telephone: +852-2660-1978
Telecopy: +852-2660-1908
E-mail: tom.tang@meadvillegroup.com
             mai.tang@meadvillegroup.com
Attention: Mr. Tang Chung Yen, Tom
                 Ms. Tang Ying Ming, Mai
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom
42/F, Edinburgh Tower, The Landmark
15 Queen’s Road Central
Hong Kong
Telephone: +852-3740-4700
Telecopy: +852-3740-4727
E-mail: Jonathan.stone@skadden.com
Attention: Jonathan Stone
The failure to provide notice in accordance with the required timing, if any,
set forth herein shall affect the rights of the party providing such notice only
to the extent that such delay actually prejudices the rights of the party
receiving such notice.
     6.6 Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.

16



--------------------------------------------------------------------------------



 



     6.7 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
     6.8 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile), each of which will be an original with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
     6.9 Entire Agreement. This Agreement, together with the agreements referred
to herein, is intended by the parties to be a complete and exclusive statement
of the agreement and understanding of the parties hereto in respect of the
subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. This Agreement supersedes
all prior agreements and undertakings among the parties with respect to such
registration rights.
     6.10 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.
          (a) THIS AGREEMENT, THE LEGAL RELATIONSHIP BETWEEN THE PARTIES AND THE
ADJUDICATION AND THE ENFORCEMENT HEREOF AND THEREOF, SHALL BE GOVERNED BY AND
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE AND
PROCEDURAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED WHOLLY WITHIN THAT JURISDICTION, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW RULES AND PRINCIPLES THEREOF.
          (b) Each Party to this Agreement, by its execution hereof, hereby:
               (i) irrevocably and unconditionally submits to the exclusive
jurisdiction in the Court of Chancery of the State of Delaware or any court of
the United States located in the State of Delaware, for the purpose of any and
all actions, suits or proceedings arising in whole or in part out of, related
to, based upon or in connection with this Agreement or the subject matter
hereof;
               (ii) waives to the extent not prohibited by applicable law, and
agrees not to assert, by way of motion, as a defense or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that any such action brought in one of the above-named courts should
be dismissed on grounds of forum non conveniens, should be transferred to any
court other than one of the above-named courts, or should be stayed by reason of
the pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or the subject matter hereof may not
be enforced in or by such court, and
               (iii) agrees not to commence any such action other than before
one of the above-named courts nor to make any motion or take any other action
seeking or intending to cause the transfer or removal of any such action to any
court other than one of the above-named courts whether on the grounds of forum
non conveniens or otherwise.

17



--------------------------------------------------------------------------------



 



          (c) Each of SSL and Mr. Tang hereby irrevocably and unconditionally
designate, appoint, and empower The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware 19801, as their respective
designee, appointee and agent to receive, accept and acknowledge for and on
their behalf service of any and all legal process, summons, notices and
documents that may be served in any action, suit or proceeding brought against
SSL or Mr. Tang, as applicable, in any such United States federal or state court
with respect to their obligations, liabilities or any other matter arising out
of or in connection with this Agreement and that may be made on such designee,
appointee and agent in accordance with legal procedures prescribed for such
courts. If for any reason such designee, appointee and agent hereunder shall
cease to be available to act as such, SSL and Mr. Tang each hereby agree to
designate a new designee, appointee and agent in the State of Delaware on the
terms and for the purposes of this Section 6.9 reasonably satisfactory to the
Company. Each of SSL and Mr. Tang further hereby irrevocably consent and agree
to the service of any and all legal process, summons, notices and documents in
any such action, suit or proceeding against SSL or Mr. Tang by serving a copy
thereof upon the relevant agent for service of process referred to in this
Section 6.9 (whether or not the appointment of such agent shall for any reason
prove to be ineffective or such agent shall accept or acknowledge such service)
or by sending copies thereof by a recognized next day courier service to SSL and
Mr. Tang, as applicable, at their address specified in or designated pursuant to
this Agreement. Each of SSL and Mr. Tang agree that the failure of any such
designee, appointee and agent to give any notice of such service to them shall
not impair or affect in any way the validity of such service or any judgment
rendered in any action or proceeding based thereon.
          (d) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION UNDER THIS SECTION 6.9. THE PARTIES
HERETO AGREE THAT ANY OR ALL OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED-FOR AGREEMENT
AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY COURT ACTION
OR PROCEEDING WHATSOEVER BETWEEN THEM THAT IS PERMITTED UNDER THIS SECTION 6.9
SHALL INSTEAD BE TRIED IN A DELAWARE COURT BY A JUDGE SITTING WITHOUT A JURY.
     6.11 Specific Performance; Injunctive Relief. The parties hereby
acknowledge and agree that the failure of any Party to perform its agreements
and covenants hereunder, including its failure to take all actions as are
necessary on its part to the consummation of the transactions contemplated
hereby, will cause irreparable injury to the other Parties, for which damages,
even if available, will not be an adequate remedy. Accordingly, each Party
hereby consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of such Party’s obligations, to prevent
breaches of this Agreement by such Party and to the granting by any court of the
remedy of specific performance of such Party’s obligations hereunder, without
bond or other security being required, in addition to any other remedy to which
any Party is entitled at law or in equity. Each Party irrevocably waives any
defenses based on adequacy of any other remedy, whether at law or in equity,
that might be asserted as a bar to the remedy of specific performance of any of
the terms or provisions hereof or injunctive relief in any action brought
therefor by any Party.
     6.12 Interpretation.
          (a) The words “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit, and schedule references are to the articles,
sections, paragraphs, exhibits, and schedules of this Agreement unless otherwise
specified. Whenever the words “include,” “includes,” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” All terms defined in this Agreement shall have

18



--------------------------------------------------------------------------------



 



the defined meanings contained herein when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms. In this Agreement, all references to
“$” are to United States dollars. Any agreement, instrument, or statute defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement, instrument, or statute as from time to time,
amended, qualified, or supplemented, including (in the case of agreements and
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns.
          (b) The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.
[Signature pages follow.]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.

            TTM TECHNOLOGIES, INC.
      By:   /s/ Kenton K. Alder         Name:   Kenton K. Alder        Title:  
Chief Executive Officer and President        SU SIH (BVI) LIMITED
      By:   /s/ Tang Ying Ming, Mai         Name:   Tang Ying Ming, Mai       
Title:   Director              /s/ Tang Hsiang Chien       TANG HSIANG CHIEN   
       

[ Signature Page to Registration Rights Agreement ]

 